 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    CHERIE ATKINSON,                                    Case No. 2:18-cv-00529-RFB-CWH
 5                          Plaintiff,
                                                          ORDER
 6          v.
 7    CSAA GENERAL INSURANCE
      COMPANY,
 8
                            Defendant.
 9
10

11          This matter is before the court on plaintiff and defendant’s failure to comply with the

12   court’s order (ECF No. 10), dated August 29, 2018. The parties were to show cause in writing

13   why they failed to comply with the court’s order to meet and confer and file a proposed discovery

14   plan. To date the parties have not complied with the show cause order nor filed a proposed

15   discovery plan.

16          IT IS THEREFORE ORDERED that the parties must appear for a show cause hearing on

17   Thursday, January 3, 2019, at 10:00 a.m. in Courtroom 3C, Lloyd D. George United States

18   Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada.

19          IT IS FURTHER ORDERED that the parties’ failure to appear at the show cause hearing

20   will result in the imposition of sanctions under Local Rule IA 11-8 and/or Rule 16(f) of the

21   Federal Rules of Civil Procedure.

22          DATED: December 19, 2018

23

24                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28
